DETAILED ACTION
This is a final action in response to Remarks filed on 01/31/2022.
Claims 1-20 are pending and are presented for examination.

Response to Arguments
Applicant’s arguments filed on 01/31/2022 with respect to claims 1-20 have been fully considered have been fully considered but they are not persuasive. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 103, applicant argues, see pages 8-11 of the Remarks, that Koh does not teach a configuration change to a device classification service that causes the device classification service to apply a device type label to endpoints in a network that is less specific than the particular device type label.
In response, examiner respectfully disagrees. For example, examiner would like to point out that shared/public vs. private are different parameters wherein the difference is that the shared/public parameter is less specific (broader/more general) whereas the private parameter is more specific (definite/limited).
Koh ¶0015 explicitly discloses that a device may be considered as a private device if there is only a single login identifier associated with it. Whereas a device may be considered as a shared/public device, when there are multiple login identifiers associated with it. Thus, it can be inferred that a private device has a more specific parameter such as private and a shared/public device has a less specific parameter such as shared or public wherein Device A is a private device used by a single consumer and Device B is a public device used by multiple consumers.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 10, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (20080103996) in view of Dasdan et al. (20160275545) in view of Koh et al. (20170161761).

Regarding claim 1, Forman teaches a method comprising: 
receiving, at a label stability analyzer service, classification data indicative of device type labels assigned to endpoints in a network by a device classification service [Forman ¶0023, ¶0025, ¶0044, and ¶0064: classification data is received indicating labels/tags assigned to device types in which metrics are generated/computed for labeling using machine-learning techniques for assigning labels/tags];

determining, by the label stability analyzer service and based on one of the generated variability metrics for a particular one of the labels exceeding a threshold value, a configuration change for the device classification service that adjusts how the device classification service applies the particular device type label to endpoints [Forman ¶0032, ¶0058, ¶0055, and ¶0062: a change in an assigned classification label is determined, thus changing a classification label illustrates a configuration change such as a change in a policy or rule (as in instructions for changing the label) wherein the samples are identified as changes based on selecting examples having scores close to the threshold]; and 
providing, by the label stability analyzer service, the configuration change to the device classification service [Forman ¶0018-¶0021, ¶0039, and ¶0042-¶0043: the change and/or provided information is sent to the classification service wherein the changes represents a different classification label to be applied to devices/endpoints]
that causes the device classification service to assign the particular label to endpoint differently than as indicated in the classification data [Forman ¶0024-¶0025, ¶0034, and ¶0040: the change includes assigning a different label to the device in which involves a relabeling process that designate a different label if the previously assigned classification label is incorrect wherein the relabeling process may be executed automatically].
However, Forman does not explicitly teach generating, by the label stability analyzer service, variability metrics for the device type labels based on the counted device type label changes, wherein the variability metrics indicate how often the device classification service changed a device type label assigned to a given endpoint to a different device type label during a period of time; and providing the configuration change to the device classification service that causes the device classification service to apply a device type label to the endpoints that is less specific than the particular device type label.
Dasdan teaches generating, by the label stability analyzer service, variability metrics for the device type labels based on the counted device type label changes [Dasdan ¶0007, ¶0039, ¶0050, and 
wherein the variability metrics indicate how often the device classification service changed a device type label assigned to a given endpoint to a different device type label during a period of time [Dasdan ¶0007, ¶0039, ¶0050, and ¶0052: the metric indicates the number or percentage of device label changes wherein the metric may further indicate that device type labels (identifiers) are stable, reliable, known, steady, etc.].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Forman with the teachings of Dasdan in order to incorporate generating, by the label stability analyzer service, variability metrics for the device type labels based on the counted device type label changes, wherein the variability metrics indicate how often the device classification service changed a device type label assigned to a given endpoint to a different device type label during a period of time.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that determines the percentage of device label changes as explained in ¶0052 of Dasdan.
However, Forman-Dasdan does not explicitly teach providing the configuration change to the device classification service that causes the device classification service to apply a device type label to the endpoints that is less specific than the particular device type label.
Koh teaches providing the configuration change to the device classification service that causes the device classification service to apply a device type label to the endpoints that is less specific than the particular device type label [Koh ¶0015 and ¶0056: a change in made from a more specific device type to a less specific device type such as from private (limited/narrow) to shared/public (open/broad); for example, it can be inferred that a private device has a more specific parameter such as private because it has a single identifier and a shared/public device has a less specific parameter such as shared or public because it has multiple identifiers wherein Device A is a private device used by a single consumer and Device B is a public device used by multiple consumers]. 

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for changing the device-type parameter as explained in ¶0056 of Koh.

Regarding claims 10 and 19, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 10 and 19 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 5, Forman-Dasdan-Koh teaches the method as in claim 1. 
Forman further teaches wherein the device classification service uses a machine learning-based classifier to assign device type labels to the endpoints in the network, and wherein the configuration change adjusts a confidence score used by the classifier to label endpoints with the particular device type label [Forman ¶0018-¶0020 and ¶0051: machine-learning techniques are used for assigning labels/tags and a confidence score changes based on labeling/relabeling]. The same rationale applies as in claim 1.

Regarding claims 14 and 20, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 14 and 20 are rejected for the same reasons as set forth in claim 5. 

Regarding claim 9, Forman-Dasdan-Koh teaches the method as in claim 1. 
Forman further teaches further comprising: providing, by the label stability analyzer service and based on the variability metric for the particular device type label, an indication of the particular device type label to a user interface an example of a hard classification for the device classification service [Forman ¶0029 and ¶0055: an example of hard classification is provided for the classification service]. The same rationale applies as in claim 1.

Regarding claim 18, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 18 is rejected for the same reasons as set forth in claim 9. 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (20080103996) in view of Dasdan et al. (20160275545) in view of Koh et al. (20170161761) in view of Ray et al. (20130006914).

Regarding claim 2, Forman-Dasdan-Koh teaches the method as in claim 1.
Koh ¶0015 and ¶0056 explicitly discloses that a change is made wherein a more specific label is changed to a less specific label, i.e., the device type parameter is changed from private to shared/public. Thus, a shared/public parameter is less specific than a private parameter because the shared/public parameter is broad and open having multiple identifiers whereas the private parameter is narrow, limited, closed having one identifier.
However, Forman-Dasdan-Koh does not explicitly teach wherein the less specific device type label is higher in a device type taxonomy than the particular device type label. 
Ray teaches wherein the less specific device type label is higher in a device type taxonomy than the particular device type label [Ray ¶0021 and ¶0053: higher-hierarchical levels of the taxonomy generally have a broader scope than lower-hierarchical levels; thus, a specific category may reside at a lower hierarchical level than a general category; therefore, the general category resides at a higher, or more comprehensive, hierarchical level within the taxonomy than the specific category].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Forman-Dasdan-Koh with the teachings of Ray in order to incorporate wherein the less specific device type label is higher in a device type taxonomy than the particular device type label.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which categories information using a hierarchical level of taxonomy in which separates general and specific categories as explained in ¶0053 of Ray.
NOTE: The combination of Forman-Dasdan-Koh in view of Ray would provide for a device type label identified as less specific or general (shared/public) would have a higher taxonomy than a device type label identified as more specific or particular (private).

Regarding claim 11, this claim does not teach or further define over the limitations in claim 2. Therefore, claim 11 is rejected for the same reasons as set forth in claim 2. 

Claims 3-4, 6-7, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (20080103996) in view of Dasdan et al. (20160275545) in view of Koh et al. (20170161761) in view of Yang et al. (2020007391).

Regarding claim 3, Forman-Dasdan-Koh teaches the method as in claim 1.
Forman further teaches wherein the variability metrics for the device type labels are further based on pairwise distances between the device type labels according to the one or more device taxonomies [Forman ¶0057: the metrics are based on distance between similar tags/labels].
However, Forman-Dasdan-Koh does not explicitly teach wherein the device type labels are part of one or more device taxonomies.
Yang teaches wherein the device type labels are part of one or more device taxonomies [Yang ¶0011 and ¶0045: labels are device taxonomies such as operating system, version, serial number, manufacturer, etc.].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Forman-Dasdan-Koh with the teachings of Yang in order to incorporate wherein the device type labels are part of one or more device taxonomies.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that accurately classifies devices as explained in ¶0009 of Yang.

Regarding claim 12, this claim does not teach or further define over the limitations in claim 3. Therefore, claim 12 is rejected for the same reasons as set forth in claim 3. 

Regarding claim 4, Forman-Dasdan-Koh-Yang teaches the method as in claim 3. 
Yang further teaches wherein at least one of the one or more device taxonomies are indicative of a device manufacturer, device models from the manufacture, and versions of the device models [Yang ¶0045: information may include version, manufacturer, tags, etc.] The same rationale applies as in claim 3.

Regarding claim 13, this claim does not teach or further define over the limitations in claim 4. Therefore, claim 13 is rejected for the same reasons as set forth in claim 4. 

Regarding claim 6, Forman-Dasdan-Koh teaches the method as in claim 1.
Forman further teaches providing, by the label stability service, a second configuration change to the device classification service when one of the feature variance metrics exceeds a feature variance threshold [Forman ¶0021, ¶0039, and ¶0042-¶0043: the change and/or provided information is sent to the classification service].
However, Forman-Dasdan-Koh does not explicitly teach wherein the classification data includes traffic features used by the device classification service to assign device classification labels to endpoints in the network, the method further comprising: determining, by the label stability service and using the received classification data, feature variance metrics for the traffic features.
Yang teaches wherein the classification data includes traffic features used by the device classification service to assign device classification labels to endpoints in the network [Yang ¶0012 and ¶0061-¶0062: traffic analysis is used for device classification], 
the method further comprising: determining, by the label stability service and using the received classification data, feature variance metrics for the traffic features [Yang ¶0012 and ¶0061-¶0062: metrics are determined based on traffic analysis used for device classification].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that accurately classifies devices as explained in ¶0009 of Yang.

Regarding claim 15, this claim does not teach or further define over the limitations in claim 6. Therefore, claim 15 is rejected for the same reasons as set forth in claim 6. 

Regarding claim 7, Forman-Dasdan-Koh-Yang teaches the method as in claim 6.
Yang further teaches wherein the second configuration change adjusts the set of traffic features associated with a device type label [Yang ¶0012 and ¶0061-¶0062: traffic analysis is used for changing tags/labels for devices]. The same rationale applies as in claim 6.

Regarding claim 16, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 16 is rejected for the same reasons as set forth in claim 7. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (20080103996) in view of Dasdan et al. (20160275545) in view of Koh et al. (20170161761) in view of Sartran et al. (20170279698).

Regarding claim 8, Forman-Dasdan-Koh teaches the method as in claim 1.
However, Forman-Dasdan-Koh does not explicitly teach further comprising: identifying, by the label stability service and based on the received classification data, a seasonal classification oscillation by the device classification service with respect to one of the endpoints.


Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Forman-Dasdan-Koh with the teachings of Sartran in order to incorporate identifying, by the label stability service and based on the received classification data, a seasonal classification oscillation by the device classification service with respect to one of the endpoints.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that accurately classifies devices based on semantic analysis as explained in ¶0014 of Sartran.

Regarding claim 17, this claim does not teach or further define over the limitations in claim 8. Therefore, claim 17 is rejected for the same reasons as set forth in claim 8. 

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharp; 20100332682: Updating multiple computing devices.
Snider; 20190138650: SYSTEMS AND METHODS FOR ELECTRONIC COMMUNICATION, COMMUNICATION NODE CLASSIFICATION, AND COMMUNICATION NODE AFFINITY MAPPING USING MACHINE LEARNING.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/             Examiner, Art Unit 2453   

/DHAIRYA A PATEL/             Primary Examiner, Art Unit 2453